Filed 10/16/20 P. v. Wesley CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D075313

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD269663)

 ANDRE MAURICE WESLEY,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Runston G. Maino, Judge. Affirmed.
         Lizabeth Weis, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Arlene A.
Sevidal and Michael Pulos, Deputy Attorneys General, for Plaintiff and
Respondent.


         In this appeal, defendant Andre Maurice Wesley challenges the
sentence he received following his conviction on seven counts. Wesley argues
that the award of victim restitution is not supported by substantial evidence
and that the award of fines, fees, and assessments violates his right to due
process under our state and federal constitutions.
      As we explain, the award of victim restitution is supported by
substantial evidence; and by failing to object at the time of sentencing,
Wesley forfeited appellate review of the award of fines, fees, and
assessments. Accordingly, we will affirm the judgment.
                       I. STATEMENT OF THE CASE
      The issues on appeal concern the trial court’s post-conviction rulings on
the victim restitution and the fines, fees, and assessments awarded as part of
Wesley’s sentence. Thus, there is no need to detail the facts underlying the
commission of the crimes and the trial proceedings. To summarize, in
November 2016, Wesley kidnapped, attacked, and threatened S.M. to such an
extent that, to escape his death threat, she threw herself out of his moving
vehicle onto the street. To the extent certain facts or proceedings are
necessary to an understanding or disposition of an issue on appeal, we will
include them in the discussion of the issue at part II., post.
      At trial, a jury convicted Wesley of two counts of corporal injury to

someone with whom he has a dating relationship (Pen. Code, § 273.5;1
counts 1 and 6); two counts of false imprisonment (§§ 236 and 237, subd. (a);
counts 2 and 5); two counts of criminal threats (§ 422; counts 3 and 7); and
one count of kidnaping (§ 207, subd. (a); count 4). The jury also found true
certain enhancements for the personal infliction of great bodily injury under
section 12022.7, subdivision (e) (counts 1 through 7) and personal use of a
dangerous or deadly weapon under section 12022, subdivision (b)(1) (counts 4


1     Subsequent unidentified statutory references are to the Penal Code.

                                        2
through 7). In bifurcated proceedings, the jury also found true four prior
felony convictions, which the amended information alleged to be a probation
denial prior (§ 1203, subd. (e)(4)), first serious felony prior (§§ 667,
subd. (a)(1), 668, 1192.7, subd. (c)), and strike priors (§§ 667, subds. (b)-(i),
668, 1170.12).
      The trial court sentenced Wesley to 50 years to life, plus 21 years, as
follows: 25 years to life for corporal injury (§ 273.5; count 1) with the strike
priors (§§ 667, subds. (b)-(i), 668, 1170.12); 25 years to life for kidnaping
(§ 207, subd. (a); count 4) with the strike priors (§§ 667, subds. (b)-(i), 668,
1170.12); 10 years for the serious felony prior (§§ 667, subd. (a)(1), 668,
1192.7, subd. (a); five years each for corporal injury and kidnapping, counts 1
and 4); 10 years for the great bodily injury enhancement (§ 12022.7, subd. (a);
five years each for corporal injury and kidnapping, counts 1 and 4); and one
year for the use of the deadly weapon enhancement for kidnapping (§ 12022,
subd. (b)(1); count 4). The court stayed the sentences and enhancements on
the remaining the counts pursuant to section 654.
      As part of Wesley’s sentence, the court additionally ordered Wesley to
pay: a $56,960 victim restitution award to S.M. (§ 1202.4, subd. (f)); a
$10,000 restitution fine (§ 1202.4, subd. (b)); a $280 court operations
assessment (§ 1465.8); a $210 criminal conviction assessment (Gov. Code,
§ 70373); and a $154 criminal justice administration fee (Gov. Code,

§ 29550.2).2




2     The court also awarded restitution in the amount of $162 payable to
the Victim Compensation Program. (Former § 1202.4, subd. (f); Stats. 2016,
ch. 31, § 240, eff. June 27, 2016.) Wesley raises no issue on appeal as to the
$162.

                                         3
      Wesley timely appealed from the judgment. The court later filed an
amended judgment, correcting a clerical (addition) error.
                               II. DISCUSSION
      Wesley raises two arguments on appeal: (1) whether the court’s award
of $56,960 in victim restitution is supported by substantial evidence; and
(2) whether the court’s award of the $10,000 restitution fine, the $280 court
operations assessment, the $210 criminal conviction assessment, and the
$154 criminal justice administration fee (together, Fines, Fees, and
Assessments) violates his due process rights. As we explain, Wesley did not
meet his burden of establishing reversible error.
A.    The Award of $56,960 in Victim Restitution is Supported by
      Substantial Evidence
      1.    Additional Facts
      After recording the verdicts and discharging the jury, the court set a
sentencing hearing for July 27, 2018. In preparation for the hearing, the
Probation Department submitted an Adult Services Probation Officer’s
Report (Probation Report). It does not contain a file stamp, although next to
the probation officer’s signature is a stamp that reads: “DELIVERED HOJ
[¶] JUL 16 2018 [¶] Adult Filed Services Probation Department.” In part, the
Probation Report recommends that Wesley pay: “Restitution per
[section ]1202.4[, subdivision ](f) . . . to [S.M.] in an amount to be determined,

subject to modification by the court.”3


3      We apply the version of the restitution law that was in effect on the
date of the defendant’s crime. (People v. Birkett (1999) 21 Cal.4th 226, 228,
fn. 1, 232, 247 & fn. 21 [former § 1203.04]; People v. Martinez (2014) 226
Cal.App.4th 1169, 1189-1190 [former § 1202.4].)
       At the time of the offense here in November 2016, section 1202.4,
subdivision (f) provided in part: “[I]n every case in which a victim has
suffered economic loss as a result of the defendant’s conduct, the court shall
                                          4
      On the date of the scheduled sentencing hearing (July 27, 2018), a one-
page document entitled “Victim Restitution Update” was filed. It provides in
full (below the names of Wesley and S.M. and the case no.):
      “[S.M.] has been unable to return to work (in security) since the
      offense occurred. She is afraid to be around large crowds,
      especially with men. She was working full time (40 hours
      per [week]) and making $16 per hour. She is requesting
      restitution for her loss wages since then.

      “2016- 7 weeks

      “2017- 52 weeks

      “2018- 30 weeks

      “$16 hour x 40 hours/ week = $640 per week

      “89 weeks x $640/week = $56,960

                            “Total request: $56,960”
The sentencing hearing was continued a number of times. On the day before
the January 23, 2019 hearing, the People filed a sentencing statement




require that the defendant make restitution to the victim or victims in an
amount established by court order, based on the amount of loss claimed by
the victim or victims or any other showing to the court. . . . The court shall
order full restitution unless it finds compelling and extraordinary reasons for
not doing so and states them on the record. . . . [¶] . . . [¶] (3) To the extent
possible, the restitution order . . . shall be of a dollar amount that is sufficient
to fully reimburse the victim or victims for every determined economic loss
incurred as the result of the defendant’s criminal conduct, including, but not
limited to, all of the following: [¶] . . . [¶] (E) Wages . . . lost by the
victim . . . .” (Stats. 2016, ch. 31, § 240, eff. June 27, 2016; italics added.)

                                         5
(Jan. 22, 2019), and in the clerk’s transcript a filed-stamped copy of the

July 27, 2108 Victim Restitution Update follows.4
         At the sentencing hearing, after listening to S.M.’s victim statement
under Marsy’s Law (see Cal. Const., art. I, § 28), the following exchange took
place:
                “THE COURT: [Y]ou gave us a list of economic
            difficulties you’ve had because of this. Is that list
            accurate . . . ?
               “[S.M.]: Yeah. . . .”
S.M. then continued with and concluded her victim’s statement. In response
to the court’s inquiry, both the People and Wesley provided input based on
S.M.’s comments. As pertinent to the issue on appeal, this input included the
following:
               “[THE PROSECUTOR]: I will say that I have been in
            touch with this victim . . . . She has made it crystal clear to
            me when I speak with her that this incident, this case
            haunts her. It’s something she thinks about all the
            time. . . . [¶] . . . [¶] But yes, I do want to reiterate that
            [S.M.] has consistently been very traumatized from this
            incident. . . .
               “[THE COURT]: Very good. [Defense counsel], . . . is
            there anything you think [S.M.] ought to bring up that she
            hasn’t brought up?


4     From the clerk’s transcript, we cannot confirm that the July 2018
Victim Restitution Update was attached to the January 2019 sentencing
statement. However, that is a reasonable inference, since: the transcript
contains documents in chronological order; the document immediately prior
to the People’s sentencing statement was filed on the same date as the
sentencing statement, January 22, 2019; and the document immediately after
the sentencing statement was filed three days later on January 25, 2019. In
any event, the Victim Restitution Update was before the court at the time of
sentencing in January 2019, as indicated in the reporter’s transcript,
discussed in the text, post.

                                           6
              “[DEFENSE COUNSEL]: I assume that she’s not going
           to be able to work.
              “THE COURT: Pardon me?
              “[DEFENSE COUNSEL]: Have you been able to work
           since this happened [(Nov. 2016)]?
              “[S.M.]: I just recently — last month [(Dec. 2018)] I just
           recently got a job, and I just started to get my life back on
           track.
              “[DEFENSE COUNSEL]: So you’re working?
              “[S.M.]: I’m working now, but today — yesterday when I
           had to let my boss know what’s going on, they gave me the
           rest of the week off because I was just a mess knowing that
           we were coming back and I have to keep going over this
           situation, this — nothing’s gone away, and, I mean, it’s just
           — like [the prosecutor] said, it just haunts me over.”
Immediately following this explanation to defense counsel, the court and S.M.
continued:
              “THE COURT: Okay. Let me ask you a little bit about
           this victim restitution update. You came up with a total of
           $56,960 based on losses in 2016, 2017, and 2018. Is that
           accurate? Are you seeing that?
             “[S.M.]: That’s accurate. Just not being able to do
           anything . . . .”
      At the end of the sentencing hearing, the trial court awarded S.M.
$56,960 in victim restitution pursuant to section 1202.4, subdivision (f).
      2.      Law & Analysis
      “In 1982, California voters passed Proposition 8, also known as The
Victims’ Bill of Rights. . . . Proposition 8 established the right of crime
victims to receive restitution directly ‘from the persons convicted of the
crimes for losses they suffer.’ (Cal. Const., art. I, § 28, subd. (b).)” (People v.
Giordano (2007) 42 Cal.4th 644, 652 [§ 1202.4, subd. (f)] (Giordano).)
Proposition 8 was not self-executing, however, and to implement its


                                         7
mandates, the Legislature “ ‘enacted, and frequently amended, a bewildering
array of responsive statutes.’ ” (Giordano, at p. 652; see generally id. at
pp. 652-654.) One of those statutes is section 1202.4.
      Thus, for crimes like Wesley’s committed in November 2016, former
section 1202.4, subdivision (f) required full mandatory victim restitution
where a victim’s economic loss, including wages, was caused by a crime for
which the defendant was convicted, unless the trial court finds, and states its
finding on the record, a compelling and extraordinary reason not to order full
restitution. (See fn. 3, ante.)
      As the parties agree, we review the trial court’s section 1202.4,
subdivision (f) victim restitution order for an abuse of discretion. (Giordano,
supra, 42 Cal.4th at p. 663; People v. Millard (2009) 175 Cal.App.4th 7, 26
(Millard).) “ ‘ “ ‘Where there is a factual and rational basis for the amount of
restitution ordered by the trial court, no abuse of discretion will be found by
the reviewing court.’ ” ’ ” (Millard, at p. 26.) Wesley’s challenge here is to the
evidence in support of the restitution award; according to Wesley, the award
of $56,960 to S.M. for lost wages lacks substantial evidence.
      “ ‘In reviewing the sufficiency of the evidence [to support a factual
finding], the “ ‘power of the appellate court begins and ends with a
determination as to whether there is any substantial evidence, contradicted
or uncontradicted,’ to support the trial court’s findings.” ’ ” (Millard, supra,
175 Cal.App.4th at p. 26.) As particularly applicable here, “ ‘ “[i]f the
circumstances reasonably justify the [trial court’s] findings,” the judgment
may not be overturned when the circumstances might also reasonably
support a contrary finding.’ ” (Ibid.) In determining whether a factual
finding is supported by substantial evidence, “ ‘[w]e do not reweigh or




                                        8
reinterpret the evidence; rather, we determine whether there is sufficient
evidence to support the inference drawn by the trier of fact.’ ” (Ibid.)
      “Restitution hearings are intended to be informal.” (People v.
Weatherton (2015) 238 Cal.App.4th 676, 684 (Weatherton).) In part, that is
because “ ‘ “ ‘ “a hearing to establish the amount of restitution does not
require the formalities of other phases of a criminal prosecution.” ’ ” ’ ” (Ibid.)
For example, “ ‘ “ ‘[s]ection 1202.4 does not, by its terms, require any
particular kind of proof.’ ” ’ ” (Ibid.) Victim restitution is part of a
defendant’s sentence, and “ ‘ “ ‘[s]entencing judges are given virtually
unlimited discretion as to the kind of information they can consider and the
source . . . whence it comes.’ ” ’ ” (People v. Prosser (2007) 157 Cal.App.4th
682, 692.)
      At a victim restitution hearing, the People must make a prima facie
case for the amount of the victim’s economic loss; and upon such a showing,
“ ‘the burden shifts to the defendant to demonstrate that the amount of the
loss is other than that claimed by the victim.’ ” (Millard, supra, 175
Cal.App.4th at p. 26.) For example, not only is “ ‘ “ ‘the trial court . . . entitled
to consider the probation report,’ ” ’ ” but “ ‘ “ ‘[w]hen the probation report
includes information on the amount of the victim’s loss and a
recommendation as to the amount of restitution, the defendant must come
forward with contrary information to challenge that amount.” ’ ” ’ ”
(Weatherton, supra, 238 Cal.App.4th at p. 684.)
      Under the foregoing standards, we conclude that the trial court’s victim
restitution award is supported by substantial evidence.
      First, the Victim Restitution Update established lost wages of $56,980.
Although the update does not state that it was submitted by the probation
department, given the timing of the filing (i.e., the day of the originally


                                         9
scheduled sentencing hearing) and the reference to an “update,” a reasonable

inference is that the probation department submitted the document.5
Second, at the hearing, S.M. confirmed the accuracy of the $56,960 in lost
wages from 2016, 2017, and 2018, as set forth on the Victim Restitution
Update. Third, the prosecutor explained that, based on her personal
observation, S.M. “has consistently been very traumatized from this
incident.” Finally, as part of Wesley’s rebuttal case, defense counsel
expressly stated his “assum[ption] that she’s not going to be able to work,”
and received confirmation from S.M. that she had only recently (i.e., Dec.
2018) returned to work since the November 2016 crimes.
      Wesley’s arguments do not convince us otherwise.
      We reject Wesley’s suggestion that, because the record lacks “sworn
testimony and/or documentary evidence of [lost] income,” the victim
restitution award lacks substantial evidence. No such formality is required.
(Weatherton, supra, 238 Cal.App.4th at p. 684.) People v. Harvest (2000) 84
Cal.App.4th 641 (Harvest), on which Wesley relies, is distinguishable. There,
the appellate court reversed a $5,500 restitution order to a victim’s parent for
the victim’s burial expenses. (Id. at p. 653.) Although the probation report


5      In Walker v. Appellate Division of the Superior Court (2017) 14
Cal.App.5th 651, for example, the People attached to their sentencing brief
“what appear[ed] to be an email from [the victim’s] counsel stating the
amount of attorney fees expended in the civil case” that the victim filed to
recover economic damages sustained by the victim as a result of the
defendant’s criminal conduct—an item of economic loss expressly included in
section 1202.4, subdivision (f). (Id. at p. 659.) Based on that document, the
Court of Appeal affirmed the appellate division’s conclusion that the email
sufficiently established a prima facie case for restitution (ibid.), which the
defendant did not rebut. Likewise, here, the Victim Restitution Update, a
file-conformed copy of which appears to have been attached to the People’s
sentencing brief, is part of the prima facie case of S.M.’s economic loss.

                                      10
“mention[ed]” the victim’s burial expenses, the record contained no
documentation or testimony as to the amount. (Ibid.) In contrast, here, the
record contains both documentation of the loss, including the calculation of
the amount, and the victim’s statement of the accuracy of the loss and the
amount.
      We also reject Wesley’s criticism that the Victim Restitution Update
“does not carry the veracity and weight” of documents filed with the Internal
Revenue Service or the family court that were presented in cases on which

Wesley relies.6 Wesley emphasizes that the update is not signed, does not
indicate its author, and lacks the source of the information provided. Wesley
further questions the accuracy of the Victim Restitution Update based on

S.M.’s testimony from the trial,7 arguing that, because “her sworn testimony
at trial contradicts the unsigned document that was filed as evidence of her
claim, the document is not substantial evidence of her economic loss.” In his
reply brief on appeal, Wesley is more direct: “Such a direct conflict [between
S.M.’s trial testimony and her statements at the sentencing hearing]
precludes a finding of substantial evidence.” Although these arguments
regarding conflicting evidence may have been appropriate at the sentencing
hearing—i.e., at a time when the trial court was tasked with weighing


6      In Giordano, supra, 42 Cal.4th 644, previously filed W-2 federal income
tax forms were submitted in support of the victim’s survivor’s economic losses
(id. at p. 650); and in Harvest, supra, 84 Cal.App.4th 641, a child support
order was submitted in support of the victim’s survivor’s economic losses (id.
at p. 653).

7      Wesley relies on what he describes in his opening brief on appeal as
“contradictory trial testimony that [S.M.] only worked seasonal jobs, had been
unemployed for three to four months and had a job interview at the time of
the offense.”

                                      11
conflicting evidence8—we do not consider them on appeal. We consider only
the evidence in support of the court’s ruling and determine whether it is
substantial; we do not consider whether other evidence may have supported a
different ruling. (Millard, supra, 175 Cal.App.4th at p. 26.)
      Accordingly, since Wesley has not established that the victim
restitution award of $56,960 lacks either a factual or rational basis, Wesley
did not meet his burden of establishing that the trial court abused its
discretion in making the award.
B.    Wesley Forfeited Appellate Review of Potential Error Associated With
      the Fines, Fees, and Assessments
      Relying principally on People v. Dueñas (2019) 30 Cal.App.5th 1157
(Dueñas), Wesley contends that, in imposing the Fines, Fees, and
Assessments without first determining whether he had the ability to pay
them, the trial court violated his constitutional right to due process. In the
alternative, Wesley suggests that, by failing to object in the trial court to the
imposition of the Fines, Fees, and Assessments at or before the time of
sentencing, trial counsel provided constitutionally deficient assistance. In
response, the People present both procedural and substantive arguments,
including specifically that, by failing to object in the trial court, Wesley
forfeited appellate court consideration of his substantive arguments in the
first instance.
      As we explain, Wesley forfeited his appellate arguments because he
failed to object in the trial court at the time of sentencing. On that basis,
without reaching the merits of his substantive arguments, we will conclude
that Wesley did not establish that the trial court erred in imposing the Fines,


8     In fact, at the sentencing hearing, defense counsel emphasized much of
this same conflicting evidence.

                                        12
Fees, and Assessments. As we further explain, on the present record, Wesley
did not establish that his trial attorney rendered constitutionally ineffective
assistance in failing to object.
      1.     Forfeiture
      Initially and importantly, there is no dispute: At the time of his
sentencing hearing, Wesley neither objected to the Fines, Fees, and
Assessments nor requested an ability-to-pay hearing.
      In Dueñas, at the sentencing hearing, the defendant objected to the
trial court’s imposition of a $30 court facilities assessment (Gov. Code,
§ 70373), a $40 court operations assessment (§ 1465.8), and a $150 restitution
fine (§ 1202.4) on the basis that she was unable to pay them. (Dueñas, supra,
30 Cal.App.5th at p. 1162.) In support of her objection and related request to
hold an inability-to-pay hearing, the defendant presented evidence that she
was a probationer who suffered from cerebral palsy and was indigent,
homeless, receiving public assistance, and the mother of young children.
(Ibid.) The trial court overruled the defendant’s objection, ruling that (1) the
$30 court facilities assessment and the $40 court operations assessment were
both mandatory, regardless of the defendant’s inability to pay them, and
(2) the defendant had not made the “ ‘compelling and extraordinary’ ”
showing under section 1202.4, subdivision (c), to justify waiving the $150
restitution fine. (Dueñas, at p. 1163.) In particular, the trial court rejected
the defendant’s constitutional arguments “that due process and equal
protection required the court to consider her ability to pay these fines and
assessments[.]” (Ibid.)
      The appellate court reversed. (Dueñas, supra, 30 Cal.App.5th 1157.)
As potentially applicable in the present appeal, Dueñas concluded that, for
purposes of the restitution fine, “section 1202.4 bars consideration of a


                                       13
defendant’s ability to pay unless the judge is considering increasing the fee
over the statutory minimum”; however, “the execution of any restitution fine
imposed under this statute [(§ 1202.4)] must be stayed unless and until the
trial court holds an ability to pay hearing and concludes that the defendant
has the present ability to pay the restitution fine.” (Dueñas, at p. 1164.)
For purposes of the assessments, Dueñas concluded that “due process of law
requires the trial court to conduct an ability to pay hearing and ascertain a
defendant’s present ability to pay before it imposes court facilities and court
operations assessments” under section 1465.8 and Government Code
section 70373, respectively. (Dueñas, at p. 1164.)
      The applicability of Dueñas has been the subject of many opinions since
its filing last year. However, because we are deciding this appeal on
forfeiture grounds, we express no view as to substantive rulings in Dueñas or
the more recent opinions, except to the extent they provide guidance on the
issue of forfeiture.
      In People v. Castellano (2019) 33 Cal.App.5th 485 (Castellano), for
example, the appellate court applied Dueñas to a defendant who had been

assessed various court fees and the statutory minimum restitution fine.9 (Id.
at pp. 488-489.) Castellano embraced the application of the forfeiture rule,
explaining that a defendant must “in the first instance contest in the trial
court his or her ability to pay the fines, fees and assessments to be imposed
and at a hearing present evidence of his or her inability to pay the amounts
contemplated by the trial court.” (Id. at p. 490.) However, in that case, the
court declined to deem the defendant’s failure to object to the fine and fees a


9     Castellano, supra, 33 Cal.App.5th 485, was published less than three
months after Dueñas, supra, 30 Cal.App.5th 1157, and both opinions are from
the same division of the same appellate district.

                                       14
forfeiture because, at the time of the defendant’s sentencing, Dueñas was “a
newly announced constitutional principle that could not reasonably have
been anticipated[.]” (Castellano, at p. 489; accord, People v. Belloso (2019) 42
Cal.App.5th 647, 653-654 [same court as Dueñas and Castellano]; People v.
Johnson (2019) 35 Cal.App.5th 134, 138 (Johnson) [rejecting a forfeiture; “we
are hard-pressed to say [the Dueñas] holding was predictable and should
have been anticipated”].)
      In People v. Frandsen (2019) 33 Cal.App.5th 1126 (Frandsen), the court
took a different approach on forfeiture. There, the trial court imposed the
statutory maximum restitution fine under section 1202.4 ($10,000) and
various assessments (totaling $120). (Frandsen, at p. 1153.) The appellate
court rejected the defendant’s contention that objections were unnecessary to
avoid a forfeiture, expressly disagreeing with Castellano’s suggestion that the
rulings in Dueñas “ ‘could not reasonably have been anticipated.’ ”
(Frandsen, at p. 1154, quoting Castellano, supra, 33 Cal.App.5th at p. 489.)
As Frandsen explains, “Dueñas was foreseeable. Dueñas herself foresaw
it. . . . [¶] Dueñas applied law that was old, not new.” (Frandsen, at
pp. 1154-1155.)
      As applicable to the felonies for which Wesley was sentenced, former
section 1202.4, subdivision (b) expressly required the sentencing court to
impose a restitution fine in an amount not less than $300 and not more than
$10,000, unless the court found “compelling and extraordinary reasons for

not doing so.”10 In the present appeal, as in Frandsen, supra, 33 Cal.App.5th


10    In November 2016, at the time Wesley committed the crimes for which
he was sentenced, former section 1202.4, subdivision (b) provided: “In every
case where a person is convicted of a crime, the court shall impose a separate
and additional restitution fine, unless it finds compelling and extraordinary
reasons for not doing so and states those reasons on the record. [¶] (1) The
                                       15
at page 1154, the trial court imposed a section 1202.4 restitution fine above
the minimum. Although former section 1202.4, subdivision (c) provided that
a defendant’s inability to pay “shall not be considered a compelling and
extraordinary reason not to impose a restitution fine” (Stats. 2016, ch. 31,
§ 240, eff. June 27, 2016), a defendant’s inability to pay may be considered
“ ‘in increasing the amount of the restitution fine in excess of the minimum
fine’ ” of $300 (Frandsen, at p. 1154). As to this latter standard—which
applied to the trial court’s imposition of Wesley’s $10,000 section 1202.4
restitution fine here—“[a] defendant shall bear the burden of demonstrating

his or her inability to pay.”11 (Former § 1202.4, subd. (d), italics added;
Stats. 2016, ch. 31, § 240, eff. June 27, 2016.) For this reason, we agree with
the Frandsen court’s observation and conclusion: “Given that the defendant
is in the best position to know whether he has the ability to pay, it is




restitution fine shall be set at the discretion of the court and commensurate
with the seriousness of the offense. If the person is convicted of a felony, the
fine shall not be less than . . . three hundred dollars ($300) starting on
January 1, 2014, and not more than ten thousand dollars ($10,000).”
(Stats. 2016, ch. 31, § 240, eff. June 27, 2016.)

11     The restitution fines in Castellano and Johnson were the statutory
minimum. (Castellano, supra, 33 Cal.App.5th at p. 488; Johnson, supra, 35
Cal.App.5th at p. 138, fn. 5.) Thus, the trial courts in Castellano and
Johnson lacked statutory authorization to consider the respective defendant’s
inability to pay. (§ 1202.4, subd. (c) [“Inability to pay may be considered only
in increasing the amount of the restitution fine in excess of the minimum
fine”; italics added].) For this reason, neither Castellano nor Johnson
provides guidance on the issue of forfeiture where, as here, the section 1202.4
restitution fine is greater than the statutory minimum.

                                       16
incumbent on him to object to the fine and demonstrate why it should not be

imposed.” (Frandsen, at p. 1154.)12
      This is not a new concept. More than a decade ago, in People v. Avila
(2009) 46 Cal.4th 680 (Avila), the Supreme Court was faced with a defendant
who argued on appeal that the trial court erred by imposing the statutory
maximum restitution fine under former section 1202.4 “without considering

his ability to pay.”13 (Avila, at p. 728.) Our high court ruled that the
defendant forfeited his claim of sentencing error by failing to object at the
time of judgment. (Id. at p. 729 [“Had defendant brought his argument to the
court’s attention, it could have exercised its discretion and considered
defendant’s ability to pay, along with other relevant factors, in ascertaining
the fine amount.”].) “The concept of forfeiture for failure to raise ability to
pay fines, fees or assessments is well established in our caselaw” (People v.
Keene (2019) 43 Cal.App.5th 861, 864 (Keene)) and has been followed
consistently (People v. Nelson (2011) 51 Cal.4th 198, 227 [“defendant forfeited
this claim [that the trial court erred by not considering his ability to pay the
section 1202.4 restitution fine] by failing to object at his sentencing hearing”];
People v. Gamache (2010) 48 Cal.4th 347, 409 [same]; People v. Trujillo
(2015) 60 Cal.4th 850, 858 [the defendant has the burden “to assert
noncompliance with section 1203.1b [fees for costs of probation] in the trial


12    Late last year, the Supreme Court granted review as to the following
two issues: “Must a court consider a defendant’s ability to pay before
imposing or executing fines, fees, and assessments? If so, which party bears
the burden of proof regarding defendant’s inability to pay?” (People v. Kopp
(2019) 38 Cal.App.5th 47, review granted Nov. 13, 2019, S257844.)

13    “[F]ormer section 1202.4 contained language regarding a trial court’s
consideration of the defendant’s ability to pay similar to that contained in the
current statute.” (Avila, supra, 46 Cal.4th at p. 729.)

                                        17
court as a prerequisite to challenging the imposition of probation costs on
appeal”]; People v. Aguilar (2015) 60 Cal.4th 862, 864 [“defendant’s failure to
challenge the fees in the trial court [for probation costs (§ 1203.1b) and
reimbursement of fees paid to appointed counsel (§ 987.8)] precludes him
from doing so on appeal”]; People v. McCullough (2013) 56 Cal.4th 589, 591
[“a defendant who fails to contest the [ability to pay a Government Code
section 29550.2, subdivision (a)] booking fee when the court imposes it
forfeits the right to challenge it on appeal”]).
      We reject Wesley’s contention that, because the ruling in Dueñas “was
not foreseeable at the time of [Wesley’s] sentencing,” there was no legal basis
on which to object. Initially, as we introduced ante, Frandsen explains that,
for purposes of objecting to fines, fees, and assessments, the rulings in
Dueñas were in fact foreseeable. (Frandsen, supra, 33 Cal.App.5th at
pp. 1154-1155.) Further, in a case similar to Wesley’s, we recently held that
“even if Dueñas was unforeseeable . . . [, the defendant] forfeited any ability-
to-pay argument regarding the restitution fine by failing to object” at the
time of sentencing. (People v. Gutierrez (2019) 35 Cal.App.5th 1027, 1033
(Gutierrez), italics added; accord, People v. Smith (2020) 46 Cal.App.5th 375,
395; People v. Abrahamian (2020) 45 Cal.App.5th 314, 338; People v. Lowery
(2020) 43 Cal.App.5th 1046, 1054; Keene, supra, 43 Cal.App.5th at pp. 863-
864; People v. Hicks (2019) 40 Cal.App.5th 320, 328, fn. 3, review granted
Nov. 26, 2019, S258946; People v. Ramirez (2019) 40 Cal.App.5th 305, 312
(Ramirez); People v. Jenkins (2019) 40 Cal.App.5th 30, 40-41 (Jenkins);
People v. Torres (2019) 39 Cal.App.5th 849, 860; People v. Bipialaka (2019)
34 Cal.App.5th 455, 464.) We follow these cases here in concluding that
Wesley also forfeited any ability-to-pay argument as to the section 1202.4
restitution fine of $10,000 by failing to object prior to entry of judgment.


                                        18
      We also apply the forfeiture doctrine to Wesley’s belated objections to
the Fines, Fees, and Assessments. As we explained ante, Wesley was
required to create such a record with regard to his alleged inability to pay the
section 1202.4 restitution fine in order to avoid the forfeiture; and, had he
done so, presumably the record would have contained evidence that also
addressed his ability to pay the remaining Fines, Fees, and Assessments,
thereby preserving the issue for appellate review. (See Gutierrez, supra, 35
Cal.App.5th at p. 1033; Jenkins, supra, 40 Cal.App.5th at pp. 40-41; see
generally Keene, supra, 43 Cal.App.5th at pp. 863-864; Ramirez, supra, 40
Cal.App.5th at p. 312.)
      2. Ineffective Assistance of Counsel
      Finally, we reject the contention that, because Wesley forfeited
appellate consideration of his ability-to-pay due process arguments, his trial
attorney provided constitutionally ineffective assistance by failing to object.
      “Under both the Sixth Amendment to the United States Constitution
and article I, section 15, of the California Constitution, a criminal defendant
has the right to the assistance of counsel.” (People v. Ledesma (1987) 43
Cal.3d 171, 215, citing Strickland v. Washington (1984) 466 U.S. 668, 684
(Strickland).) This right entitles the defendant “not to some bare assistance
but rather to effective assistance.” (Ledesma, at p. 215; accord, Strickland, at
p. 686.)
      In asserting a claim of ineffective assistance of counsel, an aggrieved
defendant “must show both that his counsel’s performance was deficient
when measured against the standard of a reasonably competent attorney and
that counsel’s deficient performance resulted in prejudice to defendant in the
sense that it ‘so undermined the proper functioning of the adversarial process
that the trial cannot be relied on as having produced a just result.’ ” (People


                                       19
v. Kipp (1998) 18 Cal.4th 349, 366, italics added, quoting Strickland, supra,
466 U.S. at p. 686.) Stated differently, if the defendant is unable to establish
both deficient performance and prejudice, “ ‘we shall presume that “counsel’s
performance fell within the wide range of professional competence and that
counsel’s actions and inactions can be explained as a matter of sound trial
strategy.” ’ ” (People v. Centeno (2014) 60 Cal.4th 659, 674-675 (Centeno).)
      With regard to counsel’s performance, to establish ineffective
assistance on direct appeal, “the defendant must show ‘(1) the record
affirmatively discloses counsel had no rational tactical purpose for the
challenged act or omission, (2) counsel was asked for a reason and failed to
provide one, or (3) there simply could be no satisfactory explanation.’ ”
(People v. Hoyt (2020) 8 Cal.5th 892, 985-986.) Here, Wesley has not
established that trial counsel lacked a rational tactical purpose for failing to
object, since we cannot tell from the appellate record whether, in fact, Wesley
may have lacked the financial resources to pay the award of victim
restitution or the Fines, Fees, and Assessments. Very simply, in this appeal
from the judgment, there is no way of knowing whether counsel may have
had information regarding Wesley’s financial resources that would have
foreclosed a challenge to Wesley’s ability to pay. Indeed, when discussing
victim restitution, S.M. explained that Wesley received “royalties from Sony.
He was awarded multimillions of dollars from Sony in royalties”—to which
defense counsel responded, “Apparently she feels he’s entitled to millions of
dollars from his royalties. I’m sure they’ll be coming through in the future.”
      With regard to prejudice, the defendant must show “a ‘reasonable
probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different.’ ” (Centeno, supra, 60 Cal.4th at
p. 676, quoting Strickland, supra, 466 U.S. at p. 694.) “A reasonable


                                       20
probability is a probability sufficient to undermine confidence in the
outcome.” (Strickland, at p. 694.) Once again relying on the fact that the
record on appeal here contains no indication that Wesley was unable to pay
the award of victim restitution or the Fines, Fees, and Assessments, we
conclude that Wesley cannot demonstrate that, had trial counsel objected,
there is a reasonable probability that the result would have been any
different.
      For these reasons, Wesley did not meet his burden of establishing a
claim of constitutionally ineffective assistance of counsel.
                              III. DISPOSITION
      The judgment filed January 23, 2019, amended March 23, 2019, is
affirmed.



                                                                         IRION, J.

WE CONCUR:




BENKE, Acting P. J.




HALLER, J.




                                       21